United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3203
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
       v.                             * District Court for the Northern
                                      * District of Iowa.
Isidro Plancarte-Vazquez, also        *
known as Isidro Plancarte-Rueda,      * [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                             Submitted: September 27, 2007
                                Filed: October 23, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       In this appeal following remand for resentencing, Isidro Plancarte-Vazquez
challenges the sentence of 168 months in prison that the district court1 imposed upon
his guilty plea to conspiring to distribute 15,000 grams or more of methamphetamine
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and to possessing with
intent to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B). Plancarte-Vazquez argues that the district court erred by


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa, sitting by designation in the Northern District of Iowa.
attributing 30,000 kilograms of marijuana equivalent to him on the basis of
inconsistent and unreliable witness testimony, and that the court should have imposed
a lower sentence based on its finding that older family members controlled and
directed Plancarte-Vazquez.

       We conclude that the district court’s drug-quantity calculation is supported by
the record and is not clearly erroneous. We also conclude that the ultimate sentence
was not unreasonable with regard to 18 U.S.C. § 3553(a). The district court
methodically considered the statutory factors, and because the sentence was within the
advisory guidelines range, it is presumptively reasonable. See Rita v. United States,
127 S. Ct. 2456, 2462-65 (2007); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.
2005).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -2-